Citation Nr: 0303626	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  00-18 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

The propriety of the initial rating for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from December 1963 to December 
1967.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 determination of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which granted service connection for 
PTSD.  The veteran disagreed with the rating assigned.


FINDING OF FACT

The veteran's PTSD is manifested by total occupational and 
social impairment due to gross impairment in thought 
processes, persistent delusions causing sensitivity to noise 
and smells reminding him of Vietnam, and supervisors, grossly 
inappropriate behavior, intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene), disorientation to time or place, and 
memory loss for names of close relatives, one's own 
occupation or own name.  


CONCLUSION OF LAW

The criteria for a disability evaluation of 100 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. Part 4, 4.130, 
Diagnostic Code 9411 (2002); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which contains notice and duty-to-assist provisions.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2002).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim and of the newly enacted requirements 
of the VCAA in the July and October 2002 Supplemental 
Statements of the Case.  He was informed of VA's duty to 
notify claimants of information or evidence needed in their 
case.  He was notified earlier that he could submit 
additional evidence and that an examination would be 
scheduled.  Therefore, VA has no outstanding duty to inform 
him that any additional information or evidence is needed.  

The veteran was scheduled for and attended a recent VA 
examination with regard to the instant claim.  The report is 
of record and contains an opinion pertinent to this claim.  
The veteran's VA treatment records have been obtained.  In 
light of the outcome of this claim, the Board finds that an 
additional examination is not warranted.  The veteran has 
been informed of all pertinent laws and regulations through 
the statement of the case and the Board notes that the 
veteran has been provided notice and assistance as required 
in the VCAA.  No further assistance in this regard appears to 
be warranted.  Consequently, the Board finds that additional 
development of these matters, including development for a 
medical opinion, is not necessary.  38 U.S.C.A. § 
5103A(d)(1)) (West 1991 & Supp. 2002); Quartuccio, supra.  

II.  Rating Issue

A November 1999 rating decision granted service connection 
for PTSD.  The RO initially assigned a 10 percent rating for 
this disability effective from October 1998, along with a 
temporary total evaluation due to hospitalization for the 
periods from March to June 1999 and from July to September 
1999.  100 percent temporary total evaluations due to 
hospitalization for PTSD, have also been effective from May 
to July 2000 and from January to March 2001.  The 10 percent 
evaluation has been increased to 70 percent over the course 
of the appeal, effective from September 1999.  The veteran 
had initially disagreed with the 10 percent rating.  He filed 
a claim for increase in June 2000, but sent a substantive 
appeal in August 2000, within the acceptable time period, to 
continue his appeal of the initial 10 percent rating.  He 
clarified that he intended to appeal the initial rating 
rather than to file a new claim.  Individual unemployability 
due to service-connected PTSD has been granted, effective 
March 2001.  

Thus, as this appeal arose, in timely fashion, out of the 
veteran's disagreement with the initial rating assigned to 
his PTSD, the entire appeal period will be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (at the time of an 
initial rating, separate or "staged" ratings may be 
assigned for separate periods of time based on the facts 
found).

Disability ratings are determined by applying the criteria 
set forth in the Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  Essentially, when the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990). 

The veteran's PTSD has been rated under Diagnostic Code 9411.  
The veteran served on active duty during a period of war, and 
he experienced combat-related stressors as documented in the 
record which support his diagnosis of PTSD. 

The record consists of the veteran's service medical records, 
VA treatment records and examination reports.  These 
demonstrate that the veteran's psychiatric condition does 
create severe occupational and social impairment.  Consistent 
with his assertions, he lacks the ability to perform any 
meaningful occupational and social functioning due to PTSD.  
Thus, the Board finds that, for the reasons that follow, a 
100 percent schedular rating is warranted.  

VA treatment records dated since 1997 show complaints related 
to chronic PTSD, panic and depression.  He had reported 
having trouble going to his job due to anxiety and 
depression.  He was on several medications for control of the 
symptoms of PTSD and anxiety.  He complained of missing 
appointments, social withdrawal and fear for coming in to his 
appointments.  

VA examination dated in 1998 shows a diagnosis of bipolar 
disorder, mixed.  He had come in complaining of panic 
attacks.  Problems noted included homelessness and substance 
abuse.  The veteran reported that he had recently had a 
temporary job in shipping and receiving from which he was 
fired after he had gotten so confused and had a panic attack 
that he could not complete the paperwork.  The examiner 
determined that was only mild PTSD.  The Global Assessment of 
Functioning (GAF) score was 40/45.  

The veteran was hospitalized at VA from March to May 1999 for 
PTSD treatment.  His discharge diagnosis was PTSD, chronic.  
The GAF score was 30 recently, 30 past year.  It was noted 
that he had done part time work that year.  He had a history 
of substance abuse.  It was noted that his years of substance 
abuse served as a maladaptive coping mechanism for self-
medication of PTSD symptoms.  It was also noted that he had 
been clean for about 4 years.  The veteran had problems with 
intrusive memories of an aircraft crash site and another 
incident in a helicopter.  

The veteran was hospitalized at VA from July to August 1999 
for treatment of PTSD.  GAF at discharge was 30/30, again 
representing current and past year levels.  He was also 
hospitalized for a month in May 2000 with severe PTSD.  
Symptoms were hyperarousal, reexperiencing trauma, and 
avoidant behavior.  He was noted to have anxiety.  His past 
history of substance abuse was linked to his hyperarousal and 
thus to PTSD.  It was noted that it was clear that his PTSD 
symptoms were chronic and would continue to interfere with 
his attempts to make an adjustment to life outside the 
hospital.  It was felt that symptoms of PTSD were likely to 
increase when he encountered stress.  

He was again hospitalized at VA for a month in January 2001.  
The assessment was PTSD chronic and chronic generalized 
anxiety disorder.  The GAF score was 30/30.  

The veteran underwent VA examination in March 2001.  At that 
time, the examiner noted that the veteran had PTSD and not 
bipolar affective disorder.  The GAF score was 45.  Stressors 
were noted to be severe in terms of not being able to keep a 
job.  The examiner noted problems with eye contact and motor 
retardation.  Mood was depressed.  There was anxiety.  He had 
profuse sweating from his forehead.  He had suicidal ideation 
and obsessional ritual by history.  He reported being unable 
to keep a job.  

The examiner found severe PTSD, of severe proportions over 
the last several years and causing great difficulty keeping a 
job.  Hyperarousal and hypersensitivity to smells and noise 
and supervisors were noted.  Severe major depression and 
anxiety were also related to PTSD.  

Under the criteria for rating PTSD, a 30 percent evaluation 
is assigned for occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).  Where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is appropriate.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002).

A 70 percent rating is assigned where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, one's own 
occupation or own name.  Id.

The Board agrees that an evaluation of at least 70 percent is 
appropriate, as was granted by the RO.  The Board further 
finds that this award is supported for the entirety of the 
rating period at issue, that is since the date of the claim.  
The Board cites to the findings of the most recent VA 
examiner of severe PTSD precluding employment, coupled with 
the finding that the condition had been of this severity for 
years.  The Board will now address whether a rating of 100 
percent is warranted at any time during the appeal period.  

The veteran has received multiple Global Assessment of 
Functioning (GAF) scores.  The GAF scores are set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV), which has been adopted by VA.  38 C.F.R. § 4.125.  The 
GAF scores are but one piece of evidence, but must be 
considered.  In the present case, the veteran's GAF scores 
have ranged as low as 30, as noted on the most recent 
examination.  

The Board finds that veteran's service-connected PTSD 
symptoms have resulted in total occupational and social 
impairment.  Such impairment has been characterized by 
manifestations which fit squarely within the description of a 
100 percent rating.  Specifically, the veteran has been 
described as having severe PTSD and severe depression and 
anxiety related to PTSD.  The examiner noted that these 
caused great difficulty occupationally.  It was noted that 
the primary job-related impediments included hyperarousal and 
extreme sensitivity to noise, smells and supervisors.  The 
axis IV stressor listed was severe in terms of not being able 
to keep a job.  He does manifest gross impairment in thought 
processes and persistent delusions or hallucinations related 
to these matters and grossly inappropriate behavior.  There 
has been intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene) as evidenced by the hospitalizations.  

Further, the Board notes that the examiner did in fact 
observe that the PTSD had been this severe for several years.  
Overall, the veteran's psychiatric symptoms have remained 
relatively stable during the entire appeal period, and the 
Board is persuaded that the evidence supports a higher rating 
of 100 percent at all relevant times.  See Fenderson, supra.  

In assigning a 100 percent rating, the Board stresses that it 
is weighing the entirety of the evidence, including the 
medical findings, statements of the veteran, GAF scores, 
medical opinions, and therapy notes.  It is not substituting 
its own judgment for that of any medical professional.  It 
has carefully considered all relevant evidence, including 
that regarding severe occupational impairment.  The evidence 
shows total occupational impairment which compels a 
conclusion that a disability rating of 100 percent is 
appropriate, but that a higher evaluation is not warranted.  

The Board notes that when it is not possible to separate the 
effects of a service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102, which requires that 
reasonable doubt on any issue be resolved in favor of the 
veteran, dictates that such signs and symptoms be attributed 
to the service-connected condition.  See Mittleider v. West, 
11 Vet. App. 181 (1998).  Accordingly, the Board in this case 
has considered the totality of psychiatric symptoms noted in 
the record, rather than merely those most closely associated 
with a PTSD diagnosis.  The Board has considered the doctrine 
of reasonable doubt; and applied it as appropriate in this 
claim.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55-
56. 

In conclusion, the Board finds that an initial 100 percent 
rating is warranted for PTSD.




ORDER

An initial evaluation of 100 percent for post-traumatic 
stress disorder is granted, subject to the laws regarding the 
award of monetary benefits.



		
	WARREN W. RICE, JR.
	Veterans Law Judge

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

